DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on 03 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-12 are pending; claim 12 has been withdrawn; and claims 1-11 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement submitted on 04 April 2020 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brian, III et al. (US 2006/0177343 A1).  
Regarding claim 1, Brian describes an exchanger for medical use ([0016]) comprising
a box-like body (figures 16 and 17, for example) having a base, an opposite upper end, a peripheral wall and inside which a thermal exchange chamber 308 is defined (figure 17, chamber formed in between peripheral wall 317 and heat exchanger core 308), delimited by an internal surface of the peripheral wall (figure 17), said body having
at least one first entrance aperture 41 of a fluid to be thermo-regulated and a first exit of thermo-regulated fluid 42 ([0049])
a second delivery aperture 314 of a thermo-regulator fluid and a second exit 315 of said thermo-regulated fluid ([0090])
a heat exchange element 301 by lapping that is housed in said exchange chamber and retained between two holding elements ([0089] - [0090], collar 310 and base portion 311) and which divides said exchange chamber into a zone where the thermo-regulator fluid flows and a zone where the fluid to be thermo-regulated flows and which are fluid-dynamically separated from each other ([0086])
a collecting compartment 50 of air separated from said fluid to be thermo-regulated, obtained in said opposite end and connected to said exchange chamber and equipped with an aperture 46 communicating with the outside ([0050] - [0051])
wherein said box-like body defines a second housing chamber 55 for a pumping group 75 and in fluid-dynamical connection with said heat exchange chamber ([0057])
Regarding claim 2, Brian further describes wherein said second chamber is obtained in said base (figures 16 and 17). 
Regarding claim 3, Brian further describes wherein said heat exchange element comprises a lamellar body that shapes a plurality of contiguous ribs (figures 17 and 18, corrugated wall 302) and which has overall a cylindrical/three-dimensional shape and defines said flow passage zones of said thermo-regulator fluid and said passage zones of said fluid to be thermo-regulated, fluid-dynamically separated from each other ([0086] - [0087]). 
Regarding claim 5, Brian further describes wherein said heat exchange element is made of a stainless metal material ([0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brian.
Regarding claim 4, Brian discloses the exchanger as in claim 1, including wherein said lamellar body is folded in accordion fashion (figure 18), but Brian does not explicitly disclose the use of spacer means interposed between the ribs.  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate spacers between the ribs as described by Brian, as doing so advantageously allows the ribs to maintain their configuration while enhancing the structural stability of the ribs.  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brian in view of Aboul-Hosn et al. (US 2002/0044889 A1).  
Regarding claim 6, Brian discloses the exchanger as in claim 1, but Brian does not explicitly disclose wherein said holding elements comprise two sealing rings which are attached to the ends of said lamellar body and which have respective external surfaces in sealing contact with said internal wall of said heat exchange chamber.  However, Aboul-Hosn also describes an exchanger for medical use ([0010]), including the use of sealing rings attached to the ends of a chamber which have respective external surfaces in sealing contact with an internal wall of a heat exchange chamber ([0046] - [0047]).  As Aboul-Hosn is also directed towards exchangers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a sealing ring similar to that described by Aboul-Hosn when using the exchanger described by Brian, as doing so advantageously allows the resulting exchanger to reliably separate the different fluid-containing sections of the device, thereby minimizing the chances of contamination of the fluid that is being thermo-regulated.  
Regarding claim 7, Brian further describes wherein the rings may shape respective central coaxial apertures for the passage of said fluid to be thermo-regulated (figures 4A and 4B, using the support rings as described by Brian).  
Regarding claim 8, Brian further describes wherein between said central apertures a central cylindrical passage is defined for the passage of said fluid to be thermo-regulated (figures 3 and 4B, for example) and in which a flow diverting member of said fluid to be thermo-regulated is housed ([0057]). 
Regarding claim 9, Brian further describes wherein said central cylindrical channel is connected to said second housing chamber (figure 3). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brian in view of Muennich et al. (US 2017/0361011 A1). 
Regarding claim 10, Brian suggests the exchanger as in claim 4, but Brian does not explicitly disclose wherein said spacer means comprise at least one cylindrical element that is wound around said heat exchange element externally and that is equipped on an inner face with a series of second ribs in relief, facing centripetally toward said ribs, each second rib being at partly interposed between two adjacent ribs.  However, Muennich also describes a cylindrical element for use with an exchanger ([0006]), including the use of a spacer in the form of at least one cylindrical element that is positioned externally around a heat exchange element and equipped on an inner face with a series of ribs in relief, facing centripetally inwards (figure 3, ribs 227, slots 234, frame 226, and internal filter 224 as shown; [0044] - [0045]).  As Muennich is also directed towards exchangers and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the interlocking ribs and slots, similar to those described by Muennich, for use as support structures in the exchanger described by Brian, as doing so advantageously allows the resulting exchanger to withstand higher flows while maintaining its structure.  The Examiner further submits that configuring the supporting ribs such that they were partly interposed between two adjacent ribs of the heat exchange element would be a matter of rearranging the known elements of a device, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  One advantage of such a configuration would be to provide support and stress relief to the thinner or weaker parts of the ribs of the heat exchange element).  
Regarding claim 11, Muennich further describes wherein the ribs have surfaces provided with a regular succession of reliefs and ducts to corresponding surfaces of said ribs (figure 3).  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792